Citation Nr: 0529784	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  99-10 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for status-post left 
orchiectomy.

2.  Entitlement to service connection for status-post left 
orchiectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to May 
1974.

The current matter comes to the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
new and material evidence had not been submitted to reopen a 
previously denied claim for entitlement to service connection 
for status-post left orchiectomy.  

The issue of entitlement to service connection for a left 
testicle disorder was previously before the RO in June 1988.  
The claim was denied and the veteran did not appeal within 
one year of receiving notice of the decision in June 1988.  
This decision became final.

The Board notes that a prior denial of entitlement to service 
connection for a left testicle disorder dated in December 
1995 is not final due to pertinent service medical records 
not having been associated with the claims file at the time 
of this decision.  See 38 C.F.R. § 3.156(c) (2005).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  However, this 
holding from Bell is not retroactive prior the date of 
issuance of Bell.  Damrel v. Brown, 6 Vet. App. 242, 246 
(1994); see VAOPGPREC 12-95 (May 10, 1995).  Thus the June 
1988 rating decision remains final.

In September 2000 the Board denied the veteran's claim.  The 
veteran appealed the Board's denial of this claim to the U.S. 
Court of Appeals for Veterans Claims (Court).  In May 2001, 
the Court granted the Secretary's motion to remand this 
appeal to the Board.

Accordingly, the Board issued a remand as to this issue in 
November 2003 for development as required under the Veterans 
Claims Assistance Act of 2000 (VCAA).  During the 
development, additional service records were obtained in 
August 2004, including some non duplicate treatment records 
for the condition at issue.  The claim is now again before 
the Board.

The reopened claim is for entitlement to service connection 
for status-post left orchiectomy is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left testicular disorder was 
last denied by the RO in a June 1988 rating action.  The 
veteran was notified of this action in June 1988 but did not 
appeal. 

2.  Since the June 1988 decision denying service connection 
for a left testicular disorder, the additional evidence, not 
previously considered, is not cumulative and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received to reopen the claim of entitlement to 
service connection for a status-post left orchiectomy is new 
and material, and the claim is reopened.  38 U.S.C.A. §§ 5100 
et. seq., 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA, codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005) was enacted and became effective.  This 
law describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  VA also revised the 
regulations effective November 9, 2000.  See  66 Fed. Reg. at 
45,620-32 (August 29, 2001); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice 
should be provided to a claimant before initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to the issue of whether new and material 
evidence has been received to reopen the appellant's claim 
for entitlement to service connection for status-post left 
orchiectomy, the Board finds that the AOJ has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this issue given the favorable nature of 
the Board's decision reopening the veteran's claim for 
service connection for status-post left orchiectomy.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's claim seeking entitlement to service connection 
for a left testicle disorder was denied by the RO in a June 
1988 decision.  The RO found that the veteran's left 
epididymo orchitis treated in service was acute and 
transitory and resolved without residuals.  The RO found no 
evidence of continuity of symptoms to establish service 
connection for a left testicle condition described at the 
time as epididymo-orchitis, atrophic testicle.  

Evidence of record prior to the June 1988 RO decision 
included the service medical records that showed that the 
veteran was treated for left epididymo-orchitis in February 
1973, said to have responded very well to treatment.  This 
disorder was characterized as "left chronic epididymo-
orchitis, organism undetermined" according to a March 1973 
urology record that released the veteran back to duty.  A 
March 1974 treatment record showed treatment for complaints 
of epididymitis.  However, on examination for separation from 
service in May 1974, no genitourinary abnormality was found.  

A report of VA compensation examination, dated in May 1981, 
was also negative for a left testicular disorder.  
Epididymitis was first noted of record in a February 1988 VA 
treatment record, which revealed a finding of acute and 
chronic epididymitis, but gave no opinion as to etiology.  

Evidence of record after June 1988 includes VA and private 
treatment records showing ongoing treatment for chronic left 
testicle problems that included atrophy and recurrent 
epididymitis infection, culminating in surgical removal of 
the left testicle, diagnosed as atrophic left testicle, in 
February 1998.  The left radical orchiectomy was performed, 
without complication.  These records do not include a medical 
opinion relating the testicular disorder to service.  

Also received after June 1988 are VA examination reports from 
March 1995 and October 1998, neither of which included an 
opinion as to the etiology of the veteran's claimed left 
testicle condition.  The final diagnosis reported in the 
October 1998 VA examination was a history of left 
epididymitis accompanied by left chronic orchialgia.  The 
veteran was status post left inguinal orchiectomy for 
atrophic testicle and chronic orchialgia.  

Evidence received after June 1988 includes additional service 
medical records which were received by the VA in August 2004.  
These records include some duplicate records that were 
previously reviewed by the RO in 1988.  However, they include 
some additional records that further detail treatment for the 
veteran's left scrotal condition.  These include an undated 
record pointing out that the veteran had been treated several 
times previously for epididymitis and had been recently 
discharged from the hospital for epididymitis.  They also 
include additional nursing notes and doctor's orders from 
February 1973 discussing in great detail the medication and 
treatment regimen used to treat the veteran's epididymitis.  
One February 1973 record described the veteran as having 
moderately severe left epididymitis.  A February 19, 1973 
record shows that the veteran had had been sent home a week 
ago after an acute episode of epididymitis which was 
responding well, but that he returned with a recurrence of 
problems.  A February 29, 1973 treatment note indicates that 
the left epididymitis was not fully treated yet.  The records 
from February to March 1973 reflect that treatment regimen 
included the regular application of ice, scrotal support and 
antibiotics.   

Prior unappealed rating decisions are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2005).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim. Manio v. Derwinski, 1 Vet. App 145 (1991).

Similarly, as the June 1988 decision is final, the veteran's 
claim may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. §§ 5108, 7103(a), 7104 (West 2002 
& Supp. 2005 ); 38 C.F.R. § 20.1100, 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim. Manio v. 
Derwinski, 1 Vet. App 145 (1991).

When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim. 38 
C.F.R. § 3.156(a).  However, as previously pointed out, these 
regulations are effective prospectively for claim filed on or 
after August 29, 2001, and are therefore not applicable in 
this case as the appellant's claim to reopen the previously 
denied decision was received in August 1998.

In reference to the request to reopen the previously denied 
claim of service connection for a left testicle disorder, the 
Board finds that the additional service medical records 
showing far more detailed records of treatment in service for 
what appears to truly be a chronic left epididymitis 
condition, is new, in that the evidence had not been 
previously considered in 1988 and is material in that it 
bears directly and substantially upon the specific matter 
under consideration.  This evidence, which lends weight to 
the veteran's contentions that his left testicle condition 
was chronic inservice, and was not acute and transitory as 
suggested by the separation examination, is neither 
cumulative nor redundant, and in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

Under these circumstances, as new and material evidence has 
been submitted, the claim is now reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for status-post left 
orchiectomy is reopened.


REMAND

As noted above, the claim for entitlement to service 
connection for a left testicle disability was reopened based 
on the receipt of new and material evidence.  A review of the 
records reflects that although the veteran underwent prior VA 
examinations of his genitourinary condition, none of the 
examination reports include an opinion as to the etiology of 
his current left testicular condition based on review of the 
complete record.  VA's duty to assist the veteran includes 
obtaining relevant medical records and a thorough and 
contemporaneous medical examination in order to determine the 
nature and extent of the veteran's disability.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The AMC should schedule the veteran 
for a VA genitourinary disorder 
examination to determine the nature and 
etiology of the veteran's claimed left 
testicle disability, which has resulted 
in status-post left orchiectomy.  The 
claims folder must be made available to 
the examiner(s)  prior to the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current, 
chronic disorder of genitourinary system 
involving the left testicle?  If so, is 
it as least as likely as not (i.e., at 
least a 50-50- probability) that any 
current disorder(s) involving the left 
testicle is related to any such disorders 
that were treated in service, or 
otherwise related to events in shown in 
service ?  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations not previously provided.  An 
appropriate period of time should be 
allowed for response before the case is 
returned to the Board for further review.

The purpose of this remand is to comply with due process of 
law and further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


